Citation Nr: 1133634	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  08-00 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1961 to June 1981. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Social Security Administration (SSA) Records-  The Board notes that a May 2006 SSA Inquiry completed by the RO reflects that the Veteran is in receipt of SSA disability benefits.  A copy of the SSA decision awarding benefits and records underlying that decision has not been obtained.  

VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes the Secretary to obtain.  38 U.S.C.A § 5103A(c)(3); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006).  Indeed, the Court has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  As such, these records must be obtained.

VA Examination-  The Veteran believes that his service-connected disabilities prevent him from securing and maintaining gainful employment and seeks entitlement to a TDIU.  The Veteran is service-connected for various disabilities including: diabetes mellitus type II (40 percent), peripheral neuropathy of the left lower extremity associated with diabetes mellitus type II (20 percent), peripheral neuropathy of the right lower extremity associated with diabetes mellitus type II (20 percent), osteoarthritis of the right shoulder type II (10 percent), hypertension associated with diabetes mellitus type II (10 percent), residuals of a fracture of the right zyboma (non compensable), bilateral high frequency hearing loss (non compensable), hemorrhoidectomy (non compensable), and erectile dysfunction associated with diabetes mellitus type II (non compensable).  The Board notes that these awards, in combination, represent a 70 percent disability rating under 38 C.F.R. § 4.25, Table I.  Thus, the Veteran meets the schedular requirements of 38 C.F.R. § 4.16(a) for the rating of his disabilities.

The Board notes that the Veteran underwent a VA examination in June 2006 which considered his unemployability.  The VA examiner in June 2006 opined that it was at least as likely as not that the Veteran would be unemployable due to a combination of his service-connected and nonservice-connected disorders.  He stated that the Veteran had diabetes which had recently stabilized; however, due to his longstanding diabetes, alcoholism, and probable lumbar spine osteoarthritis he has complications of peripheral neuropathy.  The VA examiner noted that the Veteran reported he was not able to drive due to his inability to discern the brake pedal from the gas pedal and was unable to walk greater than 100 yards or stand for long periods of time. 

An addendum opinion was obtained in December 2006 to solely address whether the Veteran's service-connected disabilities alone were significant enough to affect the Veteran's employability.  The VA examiner indicated that he reviewed his June 2006 opinion.  He opined that based on the Veteran's service-connected conditions, he would be employable.  The VA examiner stated that "it is likely the [Veteran] could . . . engage in a sedentary occupation.  Therefore, it is at least as likely as not that the [Veteran] would [be] employable."  No rationale was provided for this negative opinion.  Such reduces the overall probative value of the opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusions with an analysis that can be considered and weighed against contrary opinions).

Moreover, it is unclear if the VA examiner reviewed the entire claims file again prior to providing his December 2006 addendum opinion.  The Board notes that between the Veteran's June 2006 VA examination and the December 2006 VA addendum opinion, significant changes were made to the ratings assigned to the Veteran's service-connected disabilities.  Specifically, in a July 2006 rating decision the Veteran's service-connected diabetes mellitus type II was increased from 20 percent to 40 percent disabling.  His peripheral neuropathy of both the right and left lower extremities were each increased from 10 to 20 percent disabling.  His overall combined rating evaluation was therefore increased 50 percent to 70 percent disabling, effective January 11, 2006. 

The Board has considered a December 2004 statement provided by the Veteran's private treating physician which indicated that his diabetes had been giving him progressive problems especially with neuropathy and neuropathic pain in his legs.  He noted that the Veteran also had associated problems with hypertensive disease.  The private treating physician opined that because of the Veteran's diabetes and neuropathy the Veteran is "pretty much 100% disabled."  However, this speculative opinion cannot be used to establish the Veteran's claim.  See Stegman v. Derwinski, 3 Vet. App. 228 (1992) (held that did little more than suggest a possibility that his illnesses might have been caused by service radiation exposure was insufficient to establish service connection).

A subsequent opinion was submitted by the same private treating physician (R.J. Fincher, MD) in February 2007.  In his February 2007 opinion, the private examiner indicated that the Veteran was a patient of his with type II diabetes and associated peripheral neuropathy.  He opined that the Veteran was "completely disabled from these problems and . . . is not employable because of his medical problems."  However, no rationale for the opinion was provided, which again diminishes its overall probative value.  On remand, the Veteran should be provided the opportunity to have Dr. Fincher supplement his earlier opinions.  

Based on the statements of Dr. Fincher, the insufficient rationale contained in the June 2006/December 2006 VA examination report, and the changes to the rating assigned to his service connected disabilities, the Veteran should be scheduled for an additional VA examination to determine whether he unemployable solely due to his service-connected disabilities 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain SSA records, including the medical evidence used to determine disability eligibility.  Any negative search result should be noted in the record.  

2.  The Veteran should be advised that the December 2004 and February 2007 opinions that he submitted from Dr. Fincher indicating he is unemployable were deficient because the December 2004 opinion was speculative and they both lacked sufficient rationale.  He should be told that he may submit an addendum opinion from Dr. Fincher.  

3.  Following the development set forth above, schedule the Veteran for a VA examination to determine whether he is unemployable solely due to his service-connected disabilities.     

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should be requested to review all pertinent records associated with the claims file and to comment on the effect of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment and whether, in the examiner's opinion, the service-connected disabilities alone are of such severity to result in unemployability.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history[,]' 38 C.F.R. § 4.1, the claims file must be made available to the examiner for review.

The examiner should explain the rationale for any opinion given regarding the effect of the Veteran's service-connected conditions on his ability to obtain or maintain employment, to include discussion of obstacles and challenges he might face, and his capability for performing sedentary employment in light of his past employment experience.  The examiner should note that consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  The VA examiner should additionally address the December 2004 and February 2007 opinions, and any additional private opinions procured through this Remand. 

4.  Upon completion of the above, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

